MEMORANDUM**
John M. Hummasti appeals pro se the district court’s denial of his petition for writ of coram nobis pursuant to 28 U.S.C. § 1651(a), challenging his conviction for attempted bank robbery, in violation of 18 U. S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
Hummasti may not challenge his sentence pursuant to a petition for a writ of error coram nobis because he is still in federal custody. See 28 U.S.C. § 2255; Matus-Leva v. United States, 287 F.3d 758, 761 (9th Cir.) (deciding that a writ of coram nobis was unavailable to a petitioner on supervised release, because he was still in “custody” and could seek relief pursuant *732to a § 2255 motion), cert. denied, — U.S. -, 123 S.Ct. 544, 154 L.Ed.2d 431 (2002).
Further, because Hummasti has already attacked his conviction pursuant to a § 2255 motion, he “may not resort to co-ram nobis merely because he has failed to meet the AEDPA’s gatekeeping requirements.” Matus-Leva, 287 F.3d at 761; see Garcia v. Bunnell, 33 F.3d 1193, 1195 (9th Cir.1994) (recognizing that this court “may affirm on any ground supported by the record, even if it differs from the reasoning of the district court.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.